Citation Nr: 0421903	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-03 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral vision 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from November 1948 to 
November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence sufficient to reopen a claim for service connection 
for a bilateral vision disorder had not been submitted, and 
denied the veteran's claim.  The veteran filed a timely 
appeal to this adverse determination.

The Board previously issued a decision in this case in 
November 2002.  The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Thereafter, in August 2003, the Board's November 2002 
decision was vacated and remanded by the Court for the 
reasons set forth below.  The Court returned the veteran's 
claim to the Board to allow for additional Board review, and 
the veteran was so notified in a letter from the Board dated 
in October 2003.

The Board observes that subsequent to the return to the file 
to the Board, the veteran, through his attorney, has 
requested multiple extensions of time to allow for the 
submission of additional evidence prior to Board 
consideration of the veteran's claim.  Specifically, the 
veteran's attorney requested 60-day extensions of time to 
submit evidence in January 2004 and again in March 2004, and 
requested a 30-day extension in May 2004.  All of these 
requested extensions were granted by the Board.  In June 
2004, as discussed below, the veteran's attorney advised that 
they were unable to obtain a statement from a VA examiner and 
requested assistance.  Therefore, consistent with the Court's 
order, the Board finds that the veteran's claim must be 
remanded. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board observes that the Board's earlier decision in this 
case, dated in November 2002, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in August 2003, following the filing of a 
joint motion to remand the BVA decision on appeal by the 
appellant and the Secretary of VA earlier that same month.  
This motion was filed, and subsequently granted, in order to 
allow VA to correct a deficiency in its decision.  

The parties agreed that, because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)], a remand in this case was required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In particular, the parties determined that VA 
had not fully addressed whether VA's new duty to notify and 
assist had been satisfied.  The law requires that VA provide 
adequate notice of the information and evidence necessary to 
substantiate the appellant's claim as well as which evidence 
VA will seek to provide and which evidence the claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that there is a statutory and regulatory 
requirement that VA specifically notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA).  The RO must 
provide this notification to the veteran and determine 
whether any further development is required under the VCAA.  
Therefore, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, a remand to the RO is required 
to ensure that VA's duty to notify and assist is satisfied in 
this case, pursuant to the instructions contained in the 
Court's order.

The Board notes that the VCAA, described above, also amended 
38 C.F.R. § 3.156(a), which defines "new and material 
evidence" for VA adjudication purposes.  However, the 
changes to this regulation are effective prospectively only 
for claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  As the veteran's claim to 
reopen was filed before that date, the former provisions of 
38 C.F.R. § 3.156(a) are for application in this case.  

In the joint motion to remand the BVA decision, the parties 
noted that the new version of 38 C.F.R. § 3.156(a) was 
mistakenly provided to the veteran, rather than the pre-
August 29, 2001 version applicable to the veteran's claim.  
The Board observes that in the November 2002 decision 
recently vacated by the Court, the veteran was provided the 
correct laws and regulations pertaining to his claim to 
reopen his previously-denied and final claim.  However, in 
order to avoid any confusion, the Board again takes this 
opportunity to inform the veteran that a two-step process 
must be followed in addressing attempts to reopen a 
previously denied claim.  The first of these steps is to 
determine whether the evidence added to the record is new and 
material.  According to the VA regulation applicable to the 
veteran's claim, "[n]ew and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Elkins v. West, 12 Vet. App. 209 (1999).  Second, if 
the claimant has produced new and material evidence, the 
Board must evaluate the merits of the claim in light of all 
the evidence, both new and old, after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(a) has been fulfilled.  
See Winters v. West, 12 Vet. App. 203 (1999) overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000) (summarizing the criteria established by 
Elkins v. West, 12 Vet. App. 209 (1999)); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998). 

The Board also notes that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  Thus, the Board finds that a remand to allow the 
RO to provide VCAA notice at this stage in the appellate 
process is proper at this time.

As a final matter, the Board acknowledges the request by the 
veteran's attorney, as set forth in a letter received by VA 
in June 2004, that the Board remand the veteran's claim to 
the RO with instructions that the RO request a written 
medical opinion from a VA physician who examined him.  The 
veteran's attorney stated that one of the VA doctors who had 
examined the veteran at the Columbia, Missouri VAMC had 
verbally opined that the veteran's eye disorder could have 
had its onset in service.  The RO had provided the veteran 
with an unspecified "form" to request such an opinion, 
which the veteran had completed and returned, without 
response.  It is unclear which "form" was completed and 
returned by the veteran.  However, the Board notes that the 
RO regularly sends veterans blank VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, to allow VA to request any 
and all VA medical records which are relevant to veterans' 
claims.  In this regard, the Board observes that, in general, 
VA has a duty to assist the veteran by obtaining existing 
relevant VA medical records.  See 38 U.S.C.A. § 5107 (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611, 612-613 
(1992) (VA has constructive, if not actual, knowledge of 
records generated by VA); Murincsak v. Derwinski, 2 Vet. App. 
363, 372-373 (1992) (when VA has knowledge of relevant 
records, the BVA must obtain these records before proceeding 
with the appeal).  However, in this case the veteran's 
attorney appears to be requesting that VA assist the veteran 
by asking VA medical personnel to create new VA medical 
records.  The Board observes that, should the veteran believe 
that his treating physician would be willing to offer a 
written opinion on his behalf, he is free to request such a 
statement directly from his VA or private treating physicians 
at any time.  Furthermore, if the veteran believes that such 
a statement is already in existence, he should either submit 
such statement to VA for consideration, or provide the RO 
with the name and address of this provider and the 
approximate dates of treatment so that the RO can take 
appropriate steps to obtain any such existing records or 
statements on the veteran's behalf.

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:
 
1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to substantiate his claim 
to reopen his previously-denied claim for 
service connection for a vision disorder, 
and is informed of what evidence, if any, 
is needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure.  The RO notice should include 
giving the veteran an opportunity to 
identify the examining physician and the 
date of examination at the Columbia VAMC 
so that any existing VA records not 
already on file may be obtained. 

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should next 
readjudicate the issue of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
a bilateral vision disorder.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




